Judgments, Supreme Court, Bronx County (Vincent A. Vitale, J.), rendered October 25, 1990, convicting defendant, after a jury trial, of four counts of robbery in the first degree, and, upon his pleas of guilty, to four counts of robbery in the first degree and escape in the first degree, and sentencing him, as a second violent felony offender, to an aggregate term of imprisonment of 15 to 30 years, unanimously affirmed.
The trial court’s denial of defendant’s motion to sever the four separate robberies for which he was tried by jury, was not error, the counts having been joined pursuant to CPL 200.20 (2) (c), and defendant having failed to show good cause why separate trials should be ordered (see, People v Negron, 166 AD2d 165, lv denied 77 NY2d 909; People v Rodriguez, 161 AD2d 401, lv denied 76 NY2d 943; compare, People v Forest, 50 AD2d 260). Nor is there merit to defendant’s contention that his right to be present at all material stages of the *451proceedings was violated when the trial court conducted an in camera inquiry of the detectives who had testified in order to determine whether one of them was the anonymous caller to the court who claimed that the prosecutor had suborned perjury at the Wade hearing. Since this inquiry did not concern prospective testimony to be offered against defendant, it was not a material stage of the proceeding, and thus defendant did not have to be present thereat (see, People v Turaine, 78 NY2d 871; People v Ortega, 78 NY2d 1101). We also note that defense counsel did not object to this in camera inquiry, which was stenographically recorded and later fully read to the prosecutor, defendant and his counsel by the Trial Judge.
Finally, we reject defendant’s contention that the prosecutor’s questions concerning the lineup and the acquisition of a photograph of defendant for use in arranging a fair lineup were meant to elicit that defendant had committed a prior crime. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.